                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     TONETTE L. VAZQUEZ,                                Case No. 18-cv-07012-JCS
                                                        Plaintiff,                          ORDER REGARDING WAIVER OF
                                   8
                                                                                            PRIVILEGE, PREPARATION OF
                                                   v.                                       TRANSCRIPT, AND FURTHER
                                   9
                                                                                            DISCOVERY
                                  10     ALEJANDRO MAYORKAS,
                                                        Defendant.
                                  11
                                  12
Northern District of California
 United States District Court




                                  13          Defendant Alejandro Mayorkas, Secretary of Homeland Security, has filed a motion to
                                  14   enforce a settlement agreement that was purportedly reached at a judicial settlement conference
                                  15   and placed on the record by defense counsel and Plaintiff Tonette Vazquez’s former attorneys.
                                  16   The Court held an initial evidentiary hearing with testimony by Ms. Vazquez, now pro se, on May
                                  17   28, 2021.
                                  18          As discussed at the hearing, Ms. Vazquez has waived attorney-client privilege as to
                                  19   communications regarding the purported settlement by asserting that her attorneys acted without
                                  20   authorization and “railroaded” her. See AT & T Mobility LLC v. Yeager, No. 2:13-cv-0007-KJM-
                                  21   DAD, 2014 WL 6633374, at *5 (E.D. Cal. Nov. 21, 2014) (holding that where “a client alleges an
                                  22   attorney acted without authorization,” the client “in all probability waives the attorney client
                                  23   privilege” (citing Bittaker v. Woodford, 331 F.3d 715, 719 (9th Cir. 2003))).
                                  24          The Court previously held part of the hearing on Ms. Vazquez’s former lawyers’ motion to
                                  25   withdraw ex parte and under seal, to protect Ms. Vazquez’s attorney-client privilege. See dkt. 106
                                  26   (text-only minute entry). Since Ms. Vazquez has now waived the privilege, the ex parte
                                  27   proceedings that occurred on August 21, 2020 are hereby UNSEALED. The Clerk shall obtain a
                                  28   transcript of those proceedings to be prepared in due course (no later than thirty days from this
                                   1   order) at no cost to the parties, and shall file that transcript in the public record and serve a copy

                                   2   on Ms. Vazquez by mail.

                                   3          Ms. Vazquez is ORDERED to produce to defense counsel Wesley Samples, no later than

                                   4   June 11, 2021, copies of all emails Ms. Vazquez exchanged with her former attorneys regarding

                                   5   whether she accepted or rejected the purported settlement, and/or whether her former attorneys

                                   6   had authority to settle the case on her behalf.1

                                   7          The motion to enforce the purported settlement remains under submission. The Court will

                                   8   determine how to proceed after the transcript has been prepared and the emails have been

                                   9   produced.2 A further case management conference will occur on July 30, 2021 at 2:00 PM via

                                  10   Zoom webinar.

                                  11          IT IS SO ORDERED.

                                  12   Dated: May 28, 2021
Northern District of California
 United States District Court




                                  13                                                      ______________________________________
                                                                                          JOSEPH C. SPERO
                                  14                                                      Chief Magistrate Judge
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                       1
                                  27     At the hearing, defense counsel indicated that he also intended to serve a subpoena on Ms.
                                       Vazquez’s former attorneys for these records. This order does not preclude such a subpoena.
                                       2
                                  28     The parties have consented to a magistrate judge presiding over the case for all purposes
                                       pursuant to 28 U.S.C. § 636(c).
                                                                                         2
